Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows (cancel claims 20 – 29): 
Claims 20 – 29 are canceled.

Response to Arguments
Applicant’s arguments, see pages 9 - 13, filed 12/13/2021, with respect to all pending claims have been fully considered and are persuasive.  The rejection of 7/13/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3 – 5, 8 – 19 are allowed over the prior arts of record.
The following is an examiner’s statement of reasons for allowance: 
The best prior art found to record are Karanassios (U.S. No. 2005/0195393 A1) and Fan et al. (U.S. No. 2018/0164261 A1) which teach the claimed invention however fail to disclose the limitations of “the capillary channel having a cross-section area between about 0.01 mm2 and 0.20 mm2 and defining a plasma chamber, the plasma chamber following a winding path within the detection area, the capillary channel having a length within the detection area such that a path of the gas sample within said detection area substantially corresponds to a width of an impurity peak in said gas sample…” in combination with all the remaining limitations of the emission-based detector for analyzing a gas sample from a chromatography capillary column as required by the independent claim 1.  
Hence the prior art of records fail to teach the invention as set forth in claims 1, 3 – 5, 8 – 19 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. In addition, see applicant’s response of 12/13/2021 pp. 9 – 14.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARRIT EYASSU/Primary Examiner, Art Unit 2861